Exhibit 99.1 1It’s All About Helping People®Tuesday, November 20, 2007Nasdaq: LHCG 2Welcome, Eric Elliott Vice President / Investor Relations 3LHC Group Video 4 Introduction, Eric Elliott Vice President / Investor Relations 5 Opening Remarks, Company Overview, Introductions Keith Myers, Chairman & Chief Executive Officer 6Operational OverviewJohn Indest, President & Chief Operations Officer 7Certain matters discussed in this presentation constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements may be identified by words such as “believe,” “expect,” “anticipate,” “intend,” “estimate” or similar expressions.Forward-looking statements involve a number of risks and uncertainties and there can be no assurance that any forward-looking statements will prove to be accurate.Important factors that could cause actual results to differ materially from those anticipated in the forward-looking statements include: changes in reimbursement, changes in government regulations, changes in our relationships with referral sources, increased competition for our services, increased competition for joint venture and acquisition candidates and changes in the interpretation of government regulations.LHC Group undertakes no obligation to update or revise any forward-looking statements. Further information regarding risks, uncertainties and other factors that could adversely affect LHC Group or cause actual results to differ materially from those anticipated in forward-looking statements are included in LHC Group’s Form 10K for the year ended December 31, 2006, filed with the Securities and Exchange Commission.Forward Looking Statements 8Founded in 1994Approximately 82% of revenue from Medicare (1)Breakdown of current operating segmentsHome Nursing services – 81% of net service revenues (1)Facility-based services – 19% of net service revenues (1)172 service locationsFocused in non-urban markets3,000 full-time employees, 1,400 part-time employees(1) Based on the nine months ended September 30, 2007.Company Overview 9Over 60,000 + post acute patients served annually Patient population Mean age 77Median age79Cost effective healthcare for the elderly and disabledLess than $50 per day in home service Company Overview (cont.) 10Experienced Management TeamAverage number of years with LHC GroupAverage number of years industry experience71647Average Age 11Senior ManagementKeith Myers Chief Executive Officer Board ChairmanJohn Indest President and Chief Operating Officer Board SecretaryDaryl Doise Senior Vice President Acquisitions &Market DevelopmentDon Stelly Senior Vice President of OperationsRichard MacMillan Senior Vice President and General CounselPete Roman Senior Vice President and ChiefFinancial Officer 12Distinguished Board of DirectorsSenator John Breaux 3 term U.S. Senator 7 term Louisiana State Rep.Mr. Dan Wilford Governance & Nominating Committee Former President & CEO of MemorialHermannHealth System Co-founder of VHAMr. Ted Hoyt Chairman: Compensation
